PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/276,522
Filing Date: 26 Sep 2016
Appellant(s): St. Pierre, Brian



__________________
Christopher J. Capelli (Reg. No. 38,405)
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 02/17/2021 
Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 08/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument

	Appellant argues:” the cited references (Zhao, Agrawal and Padrangi) neither individually nor in combination, teach or suggest all of the features of Applicant’s independent claim 1, particularly “send[ing] a protocol message in a signal with a status flag indicating whether or not a source address of received network traffic is malicious or non-malicious…[and] placing the source address on a whitelist of non-malicious sources if the status flag is set to false (Appeal Brief pg. 11).”

	The Examiner respectfully disagrees. Zhao teaches sending a protocol message in a signal with a status flag indicating whether or not a source address of received traffic is malicious or non-malicious. In particular Figure 4, 420, 430 and paragraph [0050] teaches sending a special HTTP status code (e.g.  401, Unauthorized, 403 Forbidden).

Appellant’s own specification similarly recites in pages 12-13 of the specification “enhanced protocol response message which includes special HTTP status code indicates to the mitigation device 110 that the source address should be blacklisted. Some special status codes can include, for example, 401- unauthorized, 403 Forbidden.” 
Therefore Zhao teaches using the very same status flags as Appellant (e.g. HTTP Status flags 401 unauthorized, 403 Forbidden) to make a determination on whether a source address is malicious or non-malicious.

While the above cited portions of Zhao teaches teaching determining whether traffic malicious or non-malicious and sending malicious traffic to blacklist, Zhao does not teach sending non-malicious traffic to a whitelist.

The Examiner used Padrangi to teach that it is common to use a whitelist for non-malicious network addresses (Paragraph [0035-0037]). In particular Padrangi teaches “a trusted customer may provide a whitelist including IP addresses.”


It would have been obvious to modify the system of sending malicious traffic to a blacklist as taught by Zhao with the well known method of sending non-malicious traffic to a whitelist as taught by Padrangi and the results would be predictable (i.e. a whitelist could be added to include non-malicious traffic).

Appellant argues: “Padrangi does not overcome the aforesaid deficiencies of Zhao and Agrawal…Padrangi teaches building “confidence scores” regarding the reliability of whitelists and blacklists…Padrangi merely uses whitelist as a reference point for adjusting confidence score of IP addresses on a whitelist to reduce the likelihood of “false positives” (Appeal Brief pg. 13).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Padrangi is merely being used to show that it is a common method to add trusted source addresses to whitelists. Any additional features (such as adjusting confidence scores) were not used for the rejection.  

Appellant argues: “the combination of Zhao, Agrawal and Padrangi is improper because the Final Office Action relies on information gleaned solely from Applicant’s specification (i.e. “placing the source address on a whitelist of non-malicious sources”) (Appeal Brief pg. 14)”

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In particular one of ordinary skill who knows how to put a malicious source on a blacklist (as shown in Zhao) would be able to put a non-malicious source on a whitelist. The Examiner disagrees that the existence of whitelists was a result of improper hindsight.

The remaining arguments are similar to the above and are addressed similarly as the arguments above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Conclusion
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/HARRIS C WANG/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        


Conferees:
/KARI L SCHMIDT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.